This is an appeal by employer and its insurance carrier from an award of death benefits payable to the widow and dependent daughter of Hugh Scott, deceased employee. The issues raised are that there is no proof of an industrial accident and no proof that the death of decedent resulted from such an accident. The employer was engaged in the banking business and decedent was employed as an elevator operator. At about 10:30 a.m on December 18, 1945, decedent was found unconscious lying outside the elevator on the second floor of the employer’s premises. The accident was unwitnessed. It was found that he sustained a ruptured aneurysm from which he died on January 1, 1946. On the day of the accident he had been working with a coemployee repairing the gates of one of the passenger elevators. The coemployee went to another floor to secure proper tools and when he returned he found the deceased lying on his back on the floor about six inches away from the elevator on which the men had been working. The board found that it was an unwitnessed accident, that the deceased was found under conditions which indicate that an accident occurred and that the respondent was entitled to the benefit of the presumptions under section 21 of the Workmen’s Compensation Law. The evidence sustains the findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.